Case: 20-40877     Document: 00516035682         Page: 1     Date Filed: 09/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 29, 2021
                                  No. 20-40877                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Karina Lizett Juarez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:18-CR-1886-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Karina Lizett Juarez appeals the sentence imposed following her guilty
   plea conviction for importing 500 grams or more of methamphetamine. She
   argues that the district court clearly erred in denying her a mitigating role
   adjustment under U.S.S.G. § 3B1.2.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40877      Document: 00516035682           Page: 2     Date Filed: 09/29/2021




                                     No. 20-40877


          Whether a defendant was a minor or minimal participant under
   § 3B1.2 is a factual determination that we review for clear error. United States
   v. Gomez-Valle, 828 F.3d 324, 327 (5th Cir. 2016). There is no clear error if
   a factual finding is plausible in light of the record as a whole. Id.
          Juarez transported a large quantity of methamphetamine from Mexico
   into the United States on at least two occasions, and border patrol records
   indicated that she had crossed into the United States from Mexico
   approximately 41 times in a four-month period. Juarez was not entitled to a
   mitigating role adjustment merely because she was a drug courier or mule.
   See United States v. Castro, 843 F.3d 608, 612 (5th Cir. 2016); United States
   v. Silva-De Hoyos, 702 F.3d 843, 847 (5th Cir. 2012). She was entrusted with
   a large quantity of pure methamphetamine, totaling 8.45 kilograms. See
   United States v. Anchundia-Espinoza, 897 F.3d 629, 634-35 (5th Cir. 2018).
   Moreover, Juarez was held responsible for the methamphetamine that she
   transported and that was seized by agents. Because her sentence was based
   on her own conduct, § 3B1.2 does not require a mitigating role adjustment
   even if her conduct was minor or minimal compared to the larger drug
   conspiracy. See United States v. Stanford, 823 F.3d 814, 852 (5th Cir. 2016).
   The district court’s finding that she was an average participant was plausible
   in view of the record as a whole and, therefore, the district court did not
   clearly err in denying Juarez a mitigating role adjustment under § 3B1.2. See
   Gomez-Valle, 828 F.3d at 327.
          AFFIRMED.




                                           2